Case 6:18-cv-00412-RRS-PJH Document 80 Filed 11/20/20 Page 1 of 8 PageID #: 2076




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION



 VANOIL COMPLETION SYSTEMS, LLC                           CASE NO. 6:18-CV-00412

 VERSUS                                                   DISTRICT JUDGE SUMMERHAYS

 PTC DO BRASIL TECNOLOGIA EM                              MAGISTRATE JUDGE HANNA
 PETROLEO LTDA


                                  MEMORANDUM RULING

        Pending before the Court is a Motion for Issuance of a Permanent Anti-Suit Injunction

 [ECF No. 53] filed by plaintiff Vanoil Completion Systems, LLC (“Vanoil”). PTC Do Brasil

 Tecnologia Em Petroleo LTDA (“PTC Brasil”) has filed an opposition. [ECF No. 64] For the

 following reasons, the motion is DENIED.

                                                 I.
                                          BACKGROUND

        As described in a previous ruling, this case arises from the sale of gas-lift mandrels by

 Vanoil to PTC Brasil. [ECF No. 78 at 1] In 2011 and 2016, PTC Brasil submitted several purchase

 orders for gas-lift mandrels manufactured by Vanoil, of which PTC Brasil took delivery. [Id.] PTC

 Brasil accepted the last shipment of mandrels on May 10, 2016. [Id.] In May and July 2016, PTC

 Brasil notified Vanoil that two of the mandrels delivered in 2012 had manifested potential

 manufacturing defects. [Id.] PTC Brasil then refused to pay the outstanding amounts owed for all

 the mandrels that had been delivered, refused to return them, placed them in “quarantine,” and

 began extensive testing on all Vanoil-produced mandrels. [Id.]

        On February 9, 2018, Vanoil filed a Petition on Open Account in the 15th Judicial District

 Court for the Parish of Lafayette, seeking payment of the outstanding balance for mandrels ordered



                                            Page 1 of 8
Case 6:18-cv-00412-RRS-PJH Document 80 Filed 11/20/20 Page 2 of 8 PageID #: 2077




 between March and June 2016. [ECF No. 78 at 2] On March 9, 2018, Vanoil amended its petition.

 [Id.] PTC Brasil filed a Notice of Removal to this Court on March 26, 2018. [Id.] On November

 2, 2018, PTC Brasil filed an Answer and Counterclaim, asserting claims including “redhibition,

 misrepresentation, breach of warranties and breach of contract” based on alleged defects in the

 manufacture of delivered mandrels. [Id.] Vanoil answered PTC Brasil’s counterclaim on

 November 21, 2018. [Id.] Vanoil filed a Second Amended and Restated Complaint on November

 25, 2019, adding details regarding the history of the parties’ business relationship and seeking to

 add Petroleum Technology Company AS (“PTC Norway”) as an additional defendant. [Id.]

        On or about June 25, 2019, PTC Brasil issued an “Extrajudicial Notification” (the “June

 25th Notification”) to Vanoil, which Vanoil received on September 12, 2019. [ECF No. 53-1 at 2]

 The June 25th Notification requested that Vanoil pay $3,900,000.00 to PTC Brasil for damages

 resulting from defects in purchased mandrels. [ECF No. 53-2] The June 25th Notification further

 stated that if payment was not made within fifteen (15) business days, PTC Brasil would file suit

 in Brazil or the United States to recover its damages. [ECF No. 53-2 at 16] There is no allegation

 that PTC Brasil has filed any claims against Vanoil other than those made in its Answer and

 Counterclaim in the present case. Vanoil then filed the instant motion for a permanent anti-suit

 injunction. [ECF No. 53]

                                               II.
                                             ANALYSIS

         Vanoil seeks a “permanent anti-suit injunction” prohibiting PTC Brasil from instituting or

 maintaining in any jurisdiction other than the Western District of Louisiana any additional lawsuit

 or action against Vanoil arising from the sales of mandrels that form the basis of the claims and

 counterclaims made in this suit. [ECF No. 53-1 at 3] Vanoil does not request a temporary

 restraining order or preliminary injunction, nor does it request a hearing to argue a preliminary



                                             Page 2 of 8
Case 6:18-cv-00412-RRS-PJH Document 80 Filed 11/20/20 Page 3 of 8 PageID #: 2078




 injunction. Vanoil argues that PTC Brasil intends to bring suit in Brazil but does not allege that

 any action has been commenced. [ECF No. 53-1 at 3] Vanoil quotes from the June 25th Notification

 as serving “for the purpose of giving [Vanoil] notice that [PTC Brasil] intends to file a lawsuit

 against Vanoil in Brazil,” and the fact that this notification was served after PTC Brasil filed its

 counterclaim, as evidence that PTC Brasil intends to bring suit in Brazil. [ECF No. 53-1 at 2-3]

          PTC Brasil counters that Vanoil’s request should be interpreted as a request for

 preliminary, not permanent, injunctive relief in keeping with the caselaw on foreign anti-suit

 injunctions; it argues that Vanoil has not satisfied the stringent standards for an anti-suit injunction.

 [ECF No. 64 at 16] PTC Brasil argues alternatively that Vanoil must be ordered to post security

 under Federal Rule of Civil Procedure 65(c) if injunctive relief is granted. [Id.]

          A foreign anti-suit injunction is a “particular subspecies of preliminary injunction.” Karaha

 Bodas Co. v. Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 335 F.3d 357, 364 (5th

 Cir. 2003). It is an extraordinary remedy and should be treated as the exception rather than the

 rule. Id. at 363-64. Unlike a traditional preliminary injunction,1 a foreign anti-suit injunction

 “ultimately depends on considerations unique” to that type of injunction. Id. at 364. Specifically,

 a court must weigh the domestic needs to prevent vexatious or oppressive litigation and protect its

 own jurisdiction against the need to defer to principles of international comity. Id. at 366 (citing

 Kaepa, Inc. v. Achilles Corp., 76 F.3d 624, 627 (5th Cir. 1996), MacPhail v. Oceaneering Int'l,

 Inc., 302 F.3d 274, 277 (5th Cir. 2002)). The “domestic judicial interests” aspect of this standard




 1
   The requirements that must be met to impose a traditional preliminary injunction are: (1) a substantial
 likelihood that plaintiff will prevail on the merits, (2) a substantial threat that plaintiff will suffer irreparable
 injury if the injunction is not granted, (3) that the threatened injury to plaintiff outweighs the threatened
 harm the injunction may do to defendant, and (4) that granting the preliminary injunction will not disserve
 the public interest. Karaha Bodas, 335 F.3d at 363 (citing Canal Auth. v. Callaway, 489 F.2d 567, 572 (5th
 Cir.1974)).


                                                     Page 3 of 8
Case 6:18-cv-00412-RRS-PJH Document 80 Filed 11/20/20 Page 4 of 8 PageID #: 2079




 requires a court to first consider whether the foreign litigation would be “vexatious or oppressive.”

 Karaha Bodas, 335 F.3d at 366. In other words, would the foreign proceeding cause “inequitable

 hardship,” frustrate or delay “the speedy and efficient determination of the [domestic] cause,” and

 otherwise duplicate the parties and claims of the domestic litigation. Id. A court should also

 consider whether an injunction is necessary to protect the court’s jurisdiction. Id. Considerations

 of comity dictate against injunctive relief when a case “implicates international issues and when

 prior steps in resolving a dispute have taken place in international fora.” Id. at 371 (citations

 omitted). Comity, however, does not dominate the analysis. Id. at 366.

        Vanoil relies primarily on the Fifth Circuit’s decision in Kaepa, Inc. v. Achilles Corp., 76

 F.3d 624, 627 (5th Cir. 1996), where the circuit affirmed the use of a foreign anti-suit injunction

 in a case involving duplicative claims arising out of a contract dispute. In that case, Kaepa, Inc. (a

 United States company) and Achilles Corp. (a Japanese company) entered into a contract granting

 Achilles an exclusive right to market Kaepa shoes in Japan. 76 F.3d at 625-26. The contract

 provided that Texas law would govern interpretation of the contract and that Achilles consented

 to jurisdiction in Texas courts. Id. Kaepa later sued Achilles in Texas state court, alleging fraud,

 negligent misrepresentation, and breach of contract. The case was removed to federal court and

 discovery ensued. Id. Seven months later, and well into an extensive discovery process, Achilles

 sued Kaepa in Japan. Id. Achilles’ Japanese action asserted the same claims against Kaepa that

 Kaepa asserted against Achilles in Texas. Id. The district court enjoined the Japanese action. Id.

 The Fifth Circuit affirmed the district court’s injunction, concluding that comity did not weigh

 against the injunction because the litigants were private parties who asserted claims arising out of

 a private contractual relationship. Id. at 627. The record also showed that the suit was “long and

 firmly ensconced” in the United States judicial system. Id. at 627. The court ultimately concluded




                                              Page 4 of 8
Case 6:18-cv-00412-RRS-PJH Document 80 Filed 11/20/20 Page 5 of 8 PageID #: 2080




 that the duplication, expense, and effort required to litigate two simultaneous, “mirror-image” suits

 would be sufficiently vexatious and oppressive to warrant an anti-suit injunction. Id.

        Considerations of international comity do not preclude the relief requested by Vanoil. As

 in Kaepa and MacPhail, the parties in this case are private entities who entered into private

 transactions that do not implicate international governmental or public matters. Unlike Karaha

 Bodas, neither party is a government entity. PTC Brasil argues that an injunction by this Court

 would undermine comity by indicating a lack of trust or confidence in Brazilian courts. [ECF No.

 64 at 16] Under Fifth Circuit precedent, however, the international comity factor turns on the

 nature of the parties and the dispute, and whether the case implicates international interests.

 Because a putative suit by PTC Brasil would concern two private companies and private

 transactions, considerations of international comity would not preclude an anti-suit injunction.

        The “domestic judicial interest” factors, however, weigh against injunctive relief in this

 case based on the current record. Unlike Kaepa, Vanoil seeks preemptive injunctive relief based

 on PTC Brasil’s June 25th Notification. In Kaepa, the foreign proceeding had already been filed

 and the district court was able to apply the domestic interest factors based on the claims and

 allegations actually asserted in that proceeding. The Kaepa court could thus judge whether the

 claims in that ongoing litigation involved duplicative, “mirror-image” claims in the context of an

 actual pending foreign action. Here, other than the generally worded June 25th Notice, the record

 reflects no pending foreign proceeding. Vanoil argues that the June 25th Notice indicates that PTC

 Brasil intends to commence a foreign proceeding asserting claims that are mandatory

 counterclaims in the present case. The Fifth Circuit has not expressly addressed the use of anti-

 suit injunctions prohibiting foreign actions that assert claims that would be mandatory

 counterclaims in a prior pending action in the United States. However, in Sindhi v. Raina, No.




                                              Page 5 of 8
Case 6:18-cv-00412-RRS-PJH Document 80 Filed 11/20/20 Page 6 of 8 PageID #: 2081




 3:15-CV-3229-D, 2018 WL 1964198, at *2 (N.D. Tex. Apr. 26, 2018), the district court adopted

 the Ninth Circuit’s rule that “where a party seeks to litigate a compulsory counterclaim in

 a foreign country, and where the pursuit of such litigation could result in inconsistent rulings and

 the likelihood of unnecessary delay, substantial inconvenience and expense, the district court has

 the discretion to enter an injunction against the foreign proceeding.” Id. at *2 (quoting Butte Min.

 PLC v. Smith, 24 F.3d 245 (9th Cir. 1994)). However, in Sindhi, like Kaepa, the district court

 applied this rule to a pending foreign proceeding. The court examined the claims and factual

 allegations asserted in the foreign proceeding and concluded that claims asserted in India would

 be mandatory counterclaims in the case pending in the Northern District of Texas because the

 claims arose “out of the transaction or occurrence that is the subject matter of the opposing party's

 claim.” Id. (citing Rule 13(a) of the Federal Rules of Civil Procedure). According to the Sindhi

 court:

          [T]he bulk of the claims pertaining to Raina in the India lawsuit are logically related to the
          claims in the [U.S.] suit. The defamation claims by Raina against Sindhi relate to the same
          factual allegations underlying the [U.S.] suit: that Raina stole bulletlink.com CMS source
          code, trade secrets, and other confidential information to create a substantially similar
          competing CMS. The alleged defamatory nature of Sindhi's communications with clients
          regarding the [U.S.] suit and the court's orders rests ultimately on the veracity of the same
          factual allegations made in the [U.S.] suit.

 Id. at *3 (footnotes omitted). The district court’s reasoning in Sindhi is persuasive but the Court

 cannot make the same determination with respect to the preemptive relief requested in the present

 case.

          Vanoil cites two cases to support the award of a preemptive anti-suit injunction: Newby v.

 Enron Corp., 302 F.3d 295 (5th Cir. 2002) and Medtronic, Inc. v. Catalyst Research Corp., 518

 F.Supp. 946 (D. Minn. 1981). Both cases are distinguishable. In Newby, securities fraud cases

 arising out of the Enron collapse were transferred by the Judicial Panel on Multidistrict Litigation




                                               Page 6 of 8
Case 6:18-cv-00412-RRS-PJH Document 80 Filed 11/20/20 Page 7 of 8 PageID #: 2082




 to the Southern District of Texas, and the presiding judge in the Southern District entered an order

 addressing discovery management and the preservation of certain identified documents. 302 F.3d

 at 299. A Texas law firm proceeded to file multiple individual securities actions in Texas state

 court that did not meet the threshold for removal to federal court under the Securities Litigation

 Uniform Standards Act (“SLUSA”), 15 U.S.C. §§ 77p, 78bb(f). Id. The law firm also obtained an

 injunction in state court with respect to the same documents and discovery that were the subject

 of the district court’s order in the Newby MDL. Id. at 299-300. The district court granted an

 injunction barring future filings. But the court issued this injunction after multiple state court

 actions had been commenced to evade SLUSA and the law firm at issue had obtained a state court

 injunction that interfered with the district court’s discovery orders. Id. at 302-03. This is not the

 case here. No foreign proceedings have been filed and the June 25th Notice provides little basis for

 applying the “domestic judicial interest” factors. Medtronic, Inc. similarly does not support the

 relief requested by Vanoil. Like Newby, the district court in Medtronic, Inc. entered an injunction

 prohibiting future proceedings but only after multiple foreign proceedings had already been

 commenced.

        In sum, a foreign anti-suit injunction is an extraordinary remedy and requires careful

 application of the “domestic judicial interest” factors set forth in Kaepa and Karaha Bodas. The

 Court cannot make this determination on the present record based on the June 25th Notice. This

 does not mean that the “domestic judicial interest” factors can never be satisfied before a foreign

 proceeding is actually commenced. A request for prospective, preemptive injunctive relief may

 satisfy these requirements with the appropriate record. The record here, however, does not support

 injunctive relief. Accordingly, the Court denies Vanoil’s request for an anti-suit injunction. But it

 will deny this relief without prejudice. Vanoil may re-urge its request for injunctive relief if PTC




                                              Page 7 of 8
Case 6:18-cv-00412-RRS-PJH Document 80 Filed 11/20/20 Page 8 of 8 PageID #: 2083




 Brasil files a proceeding in Brazil or a change in circumstances otherwise supports issuance of an

 anti-suit injunction.

                                                III.
                                            CONCLUSION

         For the reasons set forth above,

         IT IS HEREBY ORDERED that the Motion for Issuance of a Permanent Anti-Suit

 Injunction [ECF No. 53] is DENIED without prejudice.

         THUS DONE AND SIGNED in Chambers on this 20th day of November, 2020.




                                                          ROBERT R. SUMMERHAYS
                                                       UNITED STATES DISTRICT JUDGE




                                             Page 8 of 8
